IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF TENNESSEE

DAVID DELL'AQUILA, on behalf of

 

himself and all others similarly situated, Case No. 3:19-cv-00679

Plaintiffs, 7
V. Judge William L. Campell, Jr. “as
WAYNE LaPIERRE, the NATIONAL Magistrate Jefferey S. Frensley

RIFLE ASSOCIATION OF AMERICA,
and NRA FOUNDATION, INC.,

Defendants.

MOTION OF DAVID DELL'AQUILA FOR EXTENSION
OF TIME TO FILE RESPONSIVE PLEADING

The Plaintiff, David Dell'Aquila, files this Motion for Extension of Time to File

Responsive Pleading. In support hereof, the Plaintiff states as follows:

Background

1, The movant, David Dell'Aquila, is the plaintiff in the above-captioned case.

2. The National Rifle Association ("NRA") has filed a motion to dismiss portions of
the complaint pursuant to Rule 12(b)(6).

3, Pursuant to Local Rule 7.01(a)(3), the Plaintiff's response to the motion is due
today, November 26, 2019.

4, Mr. Dell'Aquila has retained counsel in this case. Such counsel, attorney Elliott J.
Schuchardt, is currently scheduled to be sworn in before the Court on December 16, 2019.

5. Mr. Dell'Aquila respectfully requests an extension until December 20, 2019 to file a

response to the NRA's motion.

Case 3:19-cv-00679 Document 28 Filed 11/26/19 Page 1 of 3 PagelD #: 106

 
6. Attorney Schuchardt is new to this case and needs time to review the pleadings, to
research the issues, and to prepare a brief in opposition to the NRA's motion. In addition, this is a
holiday-shortened week, which imposes further time pressure upon the parties.

7. Two of the defendants -- the NRA Foundation and Wayne LaPierre -- have already
moved for an extension of time to respond to the complaint. Plaintiff Dell'Aquila has not opposed
their requests. Mr. LaPierre's response to the complaint is not due until December 16, 2019. The
NRA Foundation's response is not due until December 30, 2019. Thus, the extension requested by
Dell'Aquila is consistent with the other time periods in the case.

WHEREFORE, for the reasons set forth above, David Dell'Aquila respectfully requests an
extension of time until December 20, 2019 to file a response to the NRA's pending motion.

Respectfully submitted,

David Dell'Aquila y

862 Bresslyn Road

Nashville, TN 37205

Phone: (615) 924-4295

E-mail: daquila862@gmail.com

Case 3:19-cv-00679 Document 28 Filéd 11/26/19 Page 2 of 3 PagelD #: 107
CERTIFICATE OF SERVICE
I, David Dell'Aquila, hereby certify that I served a true and correct copy of the foregoing

motion on the following parties on this 26th day of November 2019 by means of the Court's CM /

ECF system:

William A. Brewer, Esq.

Email: wobb@brewerattorneys.com
Counsel for Wayne LaPierre and
National Rifle Association

Wallace A. McDonald

Email: amcdonald@I|pwpc.com
Counsel for Wayne LaPierre and
National Rifle Association

Aubrey B. Harwell , Jr., Esq.
Email: aharwell@nealharwell.com
Counsel for NRA Foundation, Inc.

John E. Quinn
Email: jquinn@nealharwell.com
Counsel for NRA Foundation, Inc.

William J. Harbison , H, Esq.

Email: jharbison@nealharwell.com
Counsel for NRA Foundation, Inc.

Dovid [out Ha walla

David Dell'Aquila

 

Case 3:19-cv-00679 Document 28 Filed 11/26/19 Page 3 of 3 PagelD #: 108
